182 F.2d 940
Claude C. CARNES, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 10139.
United States Court of Appeals Third Circuit.
Argued May 23, 1950.Decided June 2, 1950.

Claude C. Carnes, pro se.
David P. Findling, A. Norman Somers, Melvin Pollack, all of Washington, D.C., for respondent.
Before MARIS, WOODBURY and HASTIE, Circuit Judges.
PER CURIAM.


1
The petitioner asks us to review the action of the respondent in dismissing his complaint against National Electric Products Corporation.  An examination of the record discloses ample evidence to support the respondent's finding that the petitioner was not discharged by National Electric Products Corporation because of his activities in behalf of United Electrical, Radio, and Machine Workers of America, C.I.O., and other concerted activities, and that said corporation, therefore, did not violate Section 8(a)(1) and (3) of the National Labor Relations Act, 29 U.S.C.A. § 158(a)(1, 3), as alleged in the petitioner's complaint.  The order of the respondent dismissing the petitioner's complaint will accordingly be affirmed.